DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement/International Search Report
The references cited in the PCT international search report by the Taiwan Patent Office (TPO) of 11/23/2020 are compliance with 37 CFR 1.98(a)(1) and have been considered.
Response to Amendment/Claim Status
The office acknowledges the applicant’s 3/11/2021 amendments to claims 26; 39 and 45. Claims 26-48 are currently pending. No new claims were added; and no claims were canceled in the amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-32, 34-38; 39-44; and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al (US 2011/0210444 A1-prior art of record, hereafter Jeng) in view of Magnus (US 8,822,268 B1).

Re claim 26, Jeng discloses in FIG. 1c (with references to FIG. 1a) a packaged device comprising:
a package material (overmold 126; ¶ [0024]), the package material (126) having a first widest lateral width (extreme left-to-right width of 126 over interposer 102);
one or more integrated circuit (IC) dies (104; ¶ [0024]) disposed within the package material (126);
a first substrate (112; ¶ [0024]) coupled (electrically; ¶ [0016]-[0017]) to the one or more IC dies (104) and disposed in or on the (underside of the) package material (126), wherein an opposing sidewalls of the first substrate (112) define at least in part a recess structure (cavity 224; ¶ [0019] and [0024]) extending from a first (underside) side of the first substrate (112) and through (completely) the first substrate, the recess 
a first hardware interface (underside of 112; ¶ [0017]) to couple the packaged device (104) to a second device (substrate not shown; ¶ [0017]), the first hardware interface including first contacts (conductive balls 120; ¶ [0017]) disposed on the first (underside) side of the first substrate (112); and
a second hardware interface (underside of interposer 102; ¶ [0016]-[0017]) to couple (electrically; ¶ [0016]-[0017]) the one or more IC dies to the other IC (104), the second hardware interface including second contacts (conductive bumps 110/copper pad 228; ¶ [0016]-[0017] and [0022]) disposed in the recess structure (cavity 224).

Jeng fails to disclose the second widest lateral width (of 112) the same as the first widest lateral width (126); and an active or passive component on the first substrate and laterally spaced apart from the one or more IC dies, the active or passive component included in the package material.

However,
Magnus discloses in FIG. 7 (with references to FIGS. 2-6) a packaged device comprising: a package material (55; col. 7, lines 14-25), the package material (55) having a first widest lateral width (extreme left-to-right width of 55 over 64); and a first substrate (64; col. 8, lines 46-58), the first substrate (64) having a second widest lateral 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Jeng to include the second widest lateral width being the same as the first widest lateral width; and an active or passive component on the first substrate and laterally spaced apart from the one or more IC dies, the active or passive component included in the package material as disclosed by Magnus to provide thin and uniform (planar) protective coatings of all device elements (Magnus; col. 7, lines 5-13 and 45-57).

Re claim 27, Jeng discloses the packaged device of claim 26, wherein the recess structure (224) forms a hole (cavity) extending from the first (underside) side of the first substrate (112) and through (completely prior to adding 226/228; ¶ [0021]-[0022]) the first substrate.

Re claim 28, Jeng discloses the packaged device of claim 26, further comprising a second substrate (interposer 102; ¶ [0016]-[0017]) extending across (above) the recess structure (224), wherein the second contacts (110) are disposed on a side (underside) of the second substrate (102).


Re claim 30, Jeng discloses the packaged device of claim 29, wherein a portion of the unit (226/108) crosses a plane (inserted into recess/cavity 224) of the first (underside) side.

Re claim 31, Jeng discloses the packaged device of claim 28, wherein the second substrate (102) comprises an interposer (102; ¶ [0016]-[0017]).

Re claim 32, Jeng discloses the packaged device of claim 26, wherein the first substrate (112) includes an interposer (RDLs; ¶ [0018]).

Re claim 34, Jeng discloses the packaged device of claim 26, wherein the second device (substrate not shown; ¶ [0017]) is a printed circuit board (as in substrate 112; ¶ [0017]).

Re claim 35, Jeng discloses the packaged device of claim 26, wherein the second device (substrate not shown; ¶ [0017]) is a packaged device (as in substrate 112; ¶ [0017]).



Re claim 37, Jeng discloses the packaged device of claim 26, wherein the second contacts (228) are disposed on a sidewall (left/right vertical walls) of the recess structure (224).

Re claim 38, Jeng discloses the packaged device of claim 26, wherein, while the second interface (at 120) is to couple to the unit (226/108), a portion (108/226) of the unit crosses a plane (inserted into recess/cavity 224) of the first (underside) side.

Re claim 39, Jeng discloses in FIG. 1c (with references to FIG. 1a) a method for fabricating a packaged device, the method comprising:
coupling (electrically; ¶ [0016]-[0017]) a first substrate (112; ¶ [0024]) to one or more integrated circuit (IC) dies (104; ¶ [0024]), the first substrate (112) having a first widest lateral width (extreme left-to-right width of 112 under interposer 102);
packaging the one or more IC dies (104) in a package material (overmold 126; ¶ [0024]), wherein the package material is disposed on (above) the first substrate (112), the package material (126) having a second widest lateral width (extreme left-to-right width of 126 over interposer 102), the second widest lateral width (of 126) different (unequal) from the first widest lateral width (of 112);

disposing first contacts (conductive balls 120; ¶ [0017]) of a first hardware interface (underside of 112) on the first (underside) side of the first substrate (112); and
disposing second contacts (conductive bumps 110/copper pad 228; ¶ [0016]-[0017] and [0022]) of a second hardware interface (underside of interposer 102; ¶ [0016]-[0017]) in the recess structure (224).

Jeng fails to disclose coupling the first substrate to an active or passive component the active or passive component laterally spaced apart from the one or more IC dies; packaging the active or passive component in a package material; and the second widest lateral width (of 126) the same as the first widest lateral width (of 112).

However,
Magnus discloses in FIS. 2-7 a method for fabricating a packaged device, the method comprising:
coupling (attaching) a first substrate (64 in FIG. 6; col. 8, lines 46-58) to an active or passive component (capacitor 44; col. 6, lines 25-44), the active or passive component (44) laterally spaced apart (separated) from one or more IC dies (26; col. 6, lines 25-44); packaging the active or passive component (44) in a package material (55 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jeng to include coupling the first substrate to an active or passive component the active or passive component laterally spaced apart from the one or more IC dies; packaging the active or passive component in a package material; and the second widest lateral width the same as the first widest lateral width as disclosed by Magnus to provide thin and uniform (planar) protective coatings of all device elements (Magnus; col. 7, lines 5-13 and 45-57).

Re claim 40, Jeng discloses the method of claim 39, wherein forming the recess structure (224) includes forming a hole (opening; ¶ [0019]) extending from the first (underside) side of the first substrate (112) and through (completely) the first substrate.

Re claim 41, Jeng discloses the method of claim 39, wherein disposing the second contacts (110) in the recess structure (224) includes disposing the second contacts on a second substrate (interposer 102; ¶ [0016]-[0017]) extending across (above) the recess structure.

Re claim 42, Jeng discloses the method of claim 39, wherein disposing the second contacts (110) includes disposing one or more contacts on a floor (underside of interposer 102; ¶ [0016]-[0017]) of the recess structure (224).


Re claim 44, Jeng discloses the method of claim 39, further comprising coupling a unit (thermal pad 226/IC 108; ¶ [0021]-[0022]) to the second contacts (110), the unit including another IC die (108; ¶ [0021]-[0022]), wherein, while the unit is coupled (electrically) to the second contacts, a portion (108/226) of the unit extends across a plane (inserted into recess/cavity 224) of the first (underside) side.

Re claim 45, Jeng discloses in FIG. 1c (with references to FIG. 1a) a system comprising:
a first packaged device (3D package; ¶ [0007]) including:
a package material (overmold 126; ¶ [0024]), the package material (126) having a first widest lateral width (extreme left-to-right width of 126 over interposer 102);
one or more integrated circuit (IC) die (104; ¶ [0024]) disposed within the package material (126);
a first substrate (112; ¶ [0024]) coupled (electrically; ¶ [0016]-[0017]) to the one or more IC dies (104) and disposed in or on the (underside of the) package material (126), wherein an opposing sidewalls of the first substrate define at least in part a recess structure (cavity 224; ¶ [0019] and [0024]) extending from a first (underside) side of the first substrate (112) and through (completely) the first substrate, the recess structure (224) to receive a unit (thermal pad 226/IC 108; ¶ [0021]-[0022]) including 
a first hardware interface (underside of 112; ¶ [0017]) including first contacts (conductive balls 120; ¶ [0017]) disposed on the first (underside) side of the first substrate (112);
a second hardware interface (underside of interposer 102; ¶ [0016]-[0017]) to couple (electrically; ¶ [0016]-[0017]) the one or more IC dies to the other IC (104), the second hardware interface including second contacts (conductive bumps 110/copper pad 228; ¶ [0016]-[0017]) disposed in the recess structure (cavity 224); and
a printed circuit board (substrate not shown, but same as PCB substrate 112; ¶ [0017]) coupled to the first packaged device (3D package) via the first hardware interface (at balls 120; ¶ [0017]).

Jeng fails to disclose the second widest lateral width (of 112) the same as the first widest lateral width (126); and an active or passive component on the first substrate and laterally spaced apart from the one or more IC dies, the active or passive component included in the package material.

However,
Magnus discloses in FIG. 7 (with references to FIGS. 2-6) a packaged device comprising: a package material (55; col. 7, lines 14-25), the package material (55) having a first widest lateral width (extreme left-to-right width of 55 over 64); and a first 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Jeng to include the second widest lateral width being the same as the first widest lateral width; and an active or passive component on the first substrate and laterally spaced apart from the one or more IC dies, the active or passive component included in the package material as disclosed by Magnus to provide thin and uniform (planar) protective coatings of all device elements (Magnus; col. 7, lines 5-13 and 45-57).

Re claim 46, Jeng discloses the packaged device of claim 45, further comprising a second substrate (interposer 102; ¶ [0016]-[0017]) extending across (above) the recess structure (224), wherein the second contacts (110) are disposed on a side (underside) of the second substrate (102).

Re claim 47, Jeng discloses the packaged device of claim 45, further comprising the unit (226/228/108).

.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Jeng and Magnus as applied to claim 26 above, and further in view of Jiang et al (US 2004/0106229 A1-prior art of record, hereafter Jiang).
Re claim 33, Jeng and Magnus discloses the packaged device of claim 26, but fails to disclose wherein the first substrate (112) is disposed within the package material (124/126) in the embodiment of FIG. 3.
However, Jiang discloses in FIG. 10 a packaged device comprising a first substrate (interposer 61; ¶ [0080]), wherein the first substrate (61) is disposed within package material (encapsulant 90; ¶ [0070] and [0094]-[0096]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Jeng and Magnus to include the first substrate being disposed with the package material as disclosed by FIG. 10 of Jiang with the features of FIG. 3 to provide top and bottom protection of all device elements, including substrates (Jiang; ¶ [0070] and [0094]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 26; 39 and 45 have been considered but are moot because the new ground of rejection does not solely rely on 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892